                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


MICHAEL J. DIXON (AS BIOLOGICAL                                                   CIVIL ACTION
FATHER OF THE DECEASED, JONATHAN
ROBERT DIXON) AND PAUL E. DIXON, III                                              NO. 17-564-EWD
AND TAMMY DIXON (AS LEGAL GUARDIANS
OF THE DECEASED JONATHAN                                                          (CONSENT)
ROBERT DIXON)

VERSUS

CARLOS T. GARNER AND ACE PROPERTY
AND CASUALTY INSURANCE CO.

                                           RULING AND ORDER

         Before the Court 1 is a Motion to Dismiss Plaintiffs’ Claims Pursuant to Fed. R. Civ. P.

12(b) and 17(b), or alternatively, Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56(c)

(the “Motion”), 2 filed by Defendants Carlos T. Garner (“Garner”) and Ace Property and Casualty

Insurance Company (“Ace”) (collectively, “Defendants”). The Motion is opposed 3 by Plaintiff

Michael J. Dixon (“Michael”). 4 Defendants have filed a reply. 5 For the reasons that follow, the

Motion is GRANTED IN PART.

I.       Background

         This litigation arises out of the tragic death of the minor, Jonathan Robert Dixon

(“Jonathan”). 6 On or about July 11, 2016, Jonathan was riding his bicycle on the shoulder of


1
  On November 1, 2017, the parties consented to the jurisdiction of the undersigned pursuant to 28 U.S.C. § 636(c).
R. Doc. 9. Therefore, on November 2, 2017, the District Judge entered an Order of Reference, which referred this
matter to the undersigned to conduct all further proceedings and the entry of judgment in accordance with 28 U.S.C.
§ 636(c). R. Doc. 10.
2
  R. Doc. 17.
3
  R. Doc. 18.
4
  As the three Plaintiffs and the decedent share the same last name “Dixon,” they are referred to herein by their first
names, i.e., “Michael,” “Tammy,” “Paul,” and “Jonathan.”
5
  R. Doc. 21.
6
  R. Doc. 1-3, p. 3, ¶ 4.
Louisiana Highway 64 in Zachary, Louisiana when he was hit by a tractor trailer driven by Garner

(the “Accident”). 7 Jonathan suffered injuries in the Accident and died shortly thereafter. 8 At the

time of his death, permanent custody of Jonathan had been awarded to his aunt Tammy Dixon

(“Tammy”) and uncle Paul E. Dixon, III (“Paul”), Michael’s brother. 9 On July 7, 2017, Michael,

Paul, and Tammy (collectively, “Plaintiffs”) jointly filed their single Petition for Damages

(“Petition”) in the Nineteenth Judicial District Court for the Parish of East Baton Rouge, alleging

claims against Garner for Garner’s negligence in causing Jonathan’s wrongful death pursuant to

La. C.C. art. 2315.2 and against Ace as Garner’s insurance carrier. 10 Plaintiffs also asserted a

survival action against Defendants pursuant to La. C.C. art. 2315.1. 11 In connection with these

claims, Michael, Paul and Tammy alleged entitlement “to recover for the wrongful death and

survival action of [Jonathan], including grief, medical expenses, mental anguish, loss of love and

affection, loss of consortium, loss of services to society, funeral expenses…and for the physical

and mental pain and suffering suffered by [Jonathan] prior to his death….” 12

         Michael alleges that he is entitled to assert claims because he is Jonathan’s biological

father. 13 Paul and Tammy assert that they are entitled to assert claims because they were

Jonathan’s “legal guardians” at the time of his death. 14 In support of this assertion, Paul and

Tammy attached to the Petition the June 16, 2014 Judgment of the Twentieth Judicial District

Court for the Parish of East Feliciana, which awarded them permanent custody, care, and control

of Jonathan following an evidentiary hearing at which Michael was present. 15


7
  R. Doc. 1-3, p. 3, ¶¶ 2-4.
8
  R. Doc. 1-3, p. 3, ¶ 4 and R. Doc. 1-3, p. 7.
9
  R. Doc. 1-3, p. 4, ¶ 7, p. 8 (Judgment) and R. Doc. 17-11, p. 6.
10
   R. Doc. 1-3, pp. 3-4, ¶¶ 5-6, 8.
11
   R. Doc. 1-3, p. 4, ¶ 8.
12
   R. Doc. 1-3, p. 4, ¶ 8.
13
   R. Doc. 1-2, p. 4, ¶ 7.
14
   R. Doc. 1-3, p. 4, ¶ 7.
15
   R. Doc. 17-3, p. 6.

                                                           2
         On August 15, 2017, Defendants removed the matter to this Court on the basis of diversity

jurisdiction pursuant to 28 U.S.C. § 1332. 16 The pleadings establish that there is complete diversity

among the parties and the amount in controversy is met. 17 On August 23, 2017, Defendants filed

their Answer, Affirmative Defenses and Jury Demand, wherein they denied liability for the

Accident, and further, affirmatively asserted that Plaintiffs lack procedural capacity to assert

wrongful death/survival claims. 18 The parties sought guidance from the Court during the course

of discovery because Michael desired to engage in substantive discovery but Defendants wanted

to complete discovery regarding Plaintiffs’ procedural capacities to sue before engaging in

substantive discovery. After a conference on April 3, 2018, the parties were ordered to complete

discovery as to Plaintiffs’ procedural capacities and file any motions related thereto by June 1,

2018. 19 Defendants propounded written discovery on Michael, Paul, and Tammy and deposed

them on May 16, 2018. 20

         Michael’s Testimony

         Michael testified that he is Jonathan’s biological father and Theresa Ann Dunaway

(“Dunaway”) is Jonathan’s mother, which was verified by Jonathan’s birth certificate. 21 Jonathan

lived with Michael and Dunaway from his birth on May 24, 1999 until December 11, 2001, when

both were arrested. 22 Michael was convicted of possession of pornography of a juvenile (of an



16
   R. Doc. 1, ¶¶ 14-18.
17
   The Petition alleges that Michael, Tammy and Paul are all Louisiana domiciliaries, and that their damages are
expected to exceed $75,000. R. Doc. 1-3, p. 2, introductory paragraph, and p. 4, ¶ 9. While the Petition alleges Garner
is also a Louisiana domiciliary, service was made on Garner via the Louisiana long-arm statute in Mississippi, and the
Notice of Removal clarifies that Garner is a Mississippi domiciliary. R. Doc. 1-3, p. 2, ¶ 1(a), R. Doc. 1-3, pp. 13-14,
and R. Doc. 1, ¶ 4. Ace is a Pennsylvania corporation with its principal place of business in Pennsylvania and is thus
a domiciliary of Pennsylvania. R. Doc. 1, ¶ 3 and R. Doc. 1- 1. Therefore, there is complete diversity of citizenship
and the amount in controversy is met.
18
   R. Doc. 3, e.g., ¶¶ 2-4 and p. 4, Fifth Defense.
19
   R. Doc. 15.
20
   See R. Docs. 17-4 through 17-11.
21
   R. Doc. 18-2, pp. 11-12, 70 (birth certificate).
22
   R. Doc. 18-2, p. 13.

                                                           3
unrelated female) and cruelty to a juvenile (i.e., leaving Jonathan under the care of the allegedly

mentally incompetent Dunaway for two weeks) and spent 10 years in prison (i.e., until 2011).

According to Michael, Dunaway was found mentally incompetent but not incarcerated. 23 After

Michael was arrested, Jonathan lived with his grandmother (Michael’s mother), Althea Bowman

(“Bowman”). 24 In September 2005, Bowman and Michael’s step-father were awarded legal

custody of Jonathan by the Twentieth Judicial District Court for the Parish of East Feliciana in a

proceeding at which Michael claims he was present (“the First Judgment”). 25 Michael never

sought to modify the First Judgment. 26 According to Michael, the court awarded him one-hour per

month supervised visitation with Jonathan and Bowman would sometimes bring Jonathan to these

visits. 27 Michael testified that Bowman provided emotional and financial care for Jonathan,

including ensuring Jonathan attended school and feeding and clothing him. 28 Michael testified

that, during the period of time Bowman had custody, Bowman and others provided financial care

to Jonathan. Michael also testified that, during the period of 2001 to 2013, Michael did not provide

any “material” financial support to Jonathan and only provided emotional support. Michael

interacted with Jonathan during monthly one-hour visits in prison, phone calls every other week,

and weekly letters. 29




23
   Id. at pp. 16-20. There is no evidence in the record of any judicial proceedings regarding Dunaway’s status. Michael
testified that Dunaway has not had contact with Jonathan since at least 2014. Id. at pp. 19-20.
24
   R. Doc. 18-2, p. 21.
25
   See R. Doc. 17-7, pp. 9-14, Judgment awarding permanent custody of Jonathan to Bowman. The Judgment does
not indicate Michael’s presence at the hearing. An attorney appeared on Dunaway’s behalf and stated that Dunaway
was not able to attend the hearing because of difficulties associated with hurricane conditions. Id. at p. 11-12. Michael
also testified that he recalled an order being issued in April 2002 regarding visitation, but no such order is in the record.
R. Doc. 18-2 at pp. 20-21.
26
   R. Doc. 18-2, p. 28.
27
   Id. at pp. 21-24.
28
   Id. at pp. 28-30.
29
   Id. at pp. 28-30.

                                                             4
         In 2013 (and after Michael had been released from prison), Bowman and Michael’s step-

father were injured in a motor vehicle accident, which caused Bowman’s death. Following the

accident, Jonathan lived with Paul and Tammy. Paul and Tammy were awarded permanent legal

custody of Jonathan by the June 2014 Second Judgment. 30 Michael testified that it was his

understanding that, at the time of his Bowman’s death, “all rights were reverted back to me, and I

turned my rights over—my guardianship over to [Paul and Tammy] because I was still

unemployed….” Michael testified that he participated in the hearing at which custody was

awarded to Paul and Tammy, and Michael was asked if he agreed to it, “and it was my

understanding visitations were supposed to be included, but I’m not sure what went on with that.”

However, Michael stated that, “after the court hearing, I didn’t see Jonathan ‘til July 4th of 2016”

(i.e., about eight days before the Accident). 31 Michael testified that Paul and Tammy provided

support for Jonathan during their period of custody, including ensuring Jonathan attended school

and had shelter, food, and clothing. Michael did not provide any financial support to Jonathan

during this time and testified that his inability to provide financially was the reason he gave Paul

and Tammy custody. Michael testified that he called Jonathan during this period of custody and

left messages if he could not reach Jonathan and that he wrote letters to Jonathan. 32

         Michael admitted that there were no changes to the custody arrangement ordered by the

court prior to Jonathan’s death and that Michael never tried to modify the Second Judgment in any

way; however, on July 4, 2016, Tammy brought Jonathan (then, 17 years old) to Michael and told

Michael that he “needed to take [Jonathan] back.” 33 According to Michael, from July 4, 2016 until

the Accident, a period of about eight days, Jonathan lived with Michael in Michael’s trailer and/or


30
   Id. at pp. 21, 25-27 and see R. Doc. 17-7, pp. 6-7.
31
   R. Doc. 18-2, pp. 25-26.
32
   Id. at pp. 29-31. Michael testified that it was difficult to “catch up” with Paul and Tammy.
33
   Id. at pp. 27-28.

                                                          5
at the apartment of Michael’s brother, Murray. 34 This visit was the first time Michael had

“physical custody” of Jonathan in 15 years and the two were “arranging for better living

facilities.” 35 On the day of the Accident, Michael and Jonathan visited a trailer park to inquire

about leasing a trailer, which Michael planned to rent with Jonathan’s SSI benefits because

Michael was still unemployed. 36 The Accident occurred after the two left the trailer park on the

way to the Zachary library. 37 Michael did not pay for Jonathan’s funeral or medical expenses. 38

         Aside from Jonathan, Michael has four other living children, 39 only one of which, Jesse, is

a full brother to Jonathan. 40 Jesse is about 16 years old, and Michael testified that Jesse lives with

foster parents in Amite. 41

         Tammy and Paul’s Testimony

         Tammy testified that Jonathan began living with Paul and her in November 2013, a couple

of days after Bowman and Bowman’s husband were injured, although Jonathan also spent time

with Tammy’s family before that point. 42 Tammy and Paul agreed to seek custody of Jonathan

to care for him. 43 They never spoke to Michael about seeking custody of Jonathan; however,

Michael was present at the hearing at which Tammy and Paul were awarded custody. 44 Tammy

recalled that, during the hearing, Michael was asked by the judge if Michael would give up his




34
   Id. at pp. 32-33. Cf. Michael’s responses to discovery at R. Doc. 17-6, p. 2, indicating that custody began on July 6,
2016.
35
   Id. at pp. 27-28, 31-34.
36
   Id. at pp. 28, 33-34.
37
   Id. at p. 34.
38
   Id. at p. 59-60.
39
   Michael testified that Dunaway does not have any other children. Id. at p. 63.
40
   Id. at p. 61.
41
   Id. at p. 62.
42
   R. Doc. 17-10, pp. 7, 10-11 and see R. Doc. 17-11, p. 7.
43
   R. Doc. 17-10, p. 12. Michael and Tammy testified that Jonathan is autistic. R. Doc. 18-2, pp. 58-59 and R. Doc.
17-10, p. 32.
44
   R. Doc. 17-10, pp. 33-34 and R. Doc. 17-11, pp. 7-8. Tammy testified that Dunaway was notified of the hearing but
was not present.

                                                           6
rights to Jonathan for her and Paul to take custody, and “he gave them up.” 45 Tammy and Paul

understood that the Second Judgment gave them permanent care, custody, and control of

Johnathan, and they made sure Jonathan got to school every day and had food and shelter. 46

Tammy attended Jonathan’s parent teacher conferences at school. 47 Tammy and Paul never sought

formal adoption of Jonathan and were not his adoptive parents. 48

        Tammy and Paul testified that Michael’s interactions with Jonathan were by mail, phone,

and in-person when Paul and Tammy would take Jonathan to Michael’s home (if they were in the

area). 49 Tammy testified that Michael did not call them to ask to see Jonathan or inquire about his

status. 50 Further, Tammy testified that she suggested to Michael that Michael should participate

in Jonathan’s life but Michael “never showed up” for things like graduation. 51 Michael did not

make any financial contributions to Jonathan’s care while Jonathan was in Paul and Tammy’s

custody. 52

        Tammy and Paul testified that when Jonathan turned 17 years old in May 2016, he

expressed a desire to get to know Michael, and it was this desire that prompted Jonathan’s July

visit. Tammy called Michael, but Michael “never said nothing,” so she and Paul decided to take

Jonathan to see Michael. 53 Contrary to Michael’s testimony, Tammy testified that the time period

Jonathan was with Michael just prior to the Accident consisted of about three full days, which


45
   R. Doc. 17-10, pp. 12-13 and see R. Doc. 17-11, pp. 8-9.
46
   R. Doc. 17-10, pp. 13-14 and R. Doc. 17-11, pp. 8-10.
47
   R. Doc. 17-10, pp. 32-33.
48
   R. Doc. 17-10, pp. 37-38 and see R. Doc. 17-11, p. 20: “We was just wanting to take care of him until he was old
enough to take care of himself.”
49
   R. Doc. 17-10, p. 15 and R. Doc. 17-11, pp. 10-11.
50
   R. Doc. 17-10, pp. 15-16, 30. Tammy testified that Dunaway called “a couple of times” during the entire period of
their custody but Jonathan was not at home when Dunaway called. The calls were the extent of Dunaway’s interaction
with them. R. Doc. 17-10, pp. 33, 38. Paul testified that Dunaway visited Jonathan at least once a month when
Jonathan lived with Bowman; however, after Paul obtained custody of Jonathan, Dunaway stopped visiting and calling
and “she[] disappeared.” Id. at p. 11.
51
   R. Doc. 17-10, pp. 15-16, 32-33.
52
   R. Doc. 17-10, p. 30 and R. Doc. 17-11, p. 12.
53
   R. Doc. 17-10, pp. 16, 18 and R. Doc. 17-11, pp. 10-11.

                                                         7
began on a weekend starting on either July 8 or July 9, 2016. 54 Tammy and Paul ultimately agreed

to let Jonathan stay with Michael, at Jonathan’s request, through Sunday to attend church with

Michael. Paul was scheduled to retrieve Jonathan from Michael’s house the following Monday. 55

Tammy and Paul made Jonathan’s funeral arrangements and Michael did not offer to pay for any

expenses. 56

II.      Arguments of the Parties

         On June 1, 2018, Defendants filed the instant Motion, wherein they seek dismissal of

Plaintiffs’ claims due to Plaintiffs’ lack of procedural capacity to assert them. Michael was the

only Plaintiff to oppose the Motion. 57

         A.       Defendants’ Motion

         Defendants first argue that, while Fed. R. Civ. P. 12(b) does not contain a specific provision

that authorizes a motion to dismiss based on lack of procedural capacity to sue, “federal courts

traditionally have entertained” such motions pursuant to Fed. R. Civ. P. 12(b)(2) or 12(b)(6).58

Citing the well-settled standard for dismissal pursuant to Fed. R. Civ. P. 12(b)(6) as pronounced

in Bell Atlantic Corp. v. Twombly, 59 Defendants first contend that Plaintiffs fail to state sufficient

survival and wrongful death claims because Plaintiffs do not have procedural capacity under Fed.




54
   R. Doc. 17-10, pp. 16, 18, 42-43.
55
   R. Doc. 17-10, pp. 16-17 and R. Doc. 17-11, p. 14.
56
   R. Doc. 17-10, p. 29 and R. Doc. 17-11, p. 19. Tammy recalled that Medicaid paid for Jonathan’s medical expenses.
R. Doc. 17-10, p. 29. Paul testified that Michael was receiving treatment in the hospital when they made Jonathan’s
arrangements. R. Doc. 17-11, p. 21.
57
   R. Docs. 17, 18.
58
   R. Doc. 17-1, p. 8 citing Ned v. Eunice Police Department, No. 16-1035, 2016 WL 7976132, *2 (W.D. La. Dec. 14,
2016) (other citations omitted).
59
   R. Doc. 17-1, p. 8 and see p. 9, “the plaintiff must plead ‘enough facts to state a claim to relief that is plausible on
its face,’” and, “[t]he allegations must be sufficient ‘to raise a right to relief about the speculative level, …[and] the
pleading more contain something more…than…a statement of facts that merely creates a suspicion [of] a legally
cognizable right of action,”” citing Ned at *2 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).

                                                            8
R. Civ. P. 17(b), 60 which, in turn, requires application of Louisiana law. 61 Defendants argue that

Louisiana law sets forth “an exclusive hierarchy of beneficiary classes authorized to bring

wrongful death and survival actions,” as follows:

                  A. If a person who has been injured by an offense or quasi offense
                  dies, the right to recover all damages for injury to that person, his
                  property or otherwise, caused by the offense or quasi offense, shall
                  survive for a period of one year from the death of the deceased in
                  favor of:
                  (1) The surviving spouse and child or children of the deceased, or
                  either the spouse or the child or children.
                  (2) The surviving father and mother of the deceased, or either of
                  them if he left no spouse or child surviving.
                  (3) The surviving brothers and sisters of the deceased, or any of
                  them, if he left no spouse, child, or parent surviving.
                  (4) The surviving grandfathers and grandmothers of the deceased,
                  or any of them, if he left no spouse, child, parent, or sibling
                  surviving.
                  B. In addition, the right to recover all damages for injury to the
                  deceased, his property or otherwise, caused by the offense or quasi
                  offense, may be urged by the deceased’s succession representative
                  in the absence of any class of beneficiary set out in Paragraph A.
                  C. The right of action granted under this Article is heritable, but the
                  inheritance of it neither interrupts nor prolongs the prescriptive
                  period defined in this Article.
                  D. As used in this Article, the words “child”, “brother”, “sister”,
                  “father”, “mother”, “grandfather”, and “grandmother” include a
                  child, brother, sister, father, mother, grandfather, and grandmother
                  by adoption, respectively.
                  E. For purposes of this Article, a father or mother who has
                  abandoned the deceased during his minority is deemed not to have
                  survived him. 62


60
   Fed. R. Civ. P. 17(b) provides: “Capacity to Sue or Be Sued. Capacity to sue or be sued is determined as follows:
(1) for an individual who is not acting in a representative capacity, by the law of the individual’s domicile; (2) for a
corporation, by the law under which it was organized; and (3) for all other parties, by the law of the state where the
court is located….”
61
   R. Doc. 17-1, pp. 9-10 citing Fed. R. Civ. P. 17 and Ned (other citations omitted).
62
   La. C.C. art. 2315.1 “Survival action.” La. C.C. art. 2315.2, “Wrongful death action,” is very similar and sets forth
the same hierarchy of beneficiaries. It differs only at subsection (A)’s introductory statement, “If a person dies due to
the fault of another, suit may be brought by the following persons to recover damages which they sustained as a result

                                                           9
According to Defendants, if no member of the primary class of beneficiaries exists, i.e., the

decedent’s spouse and/or children, then the right “devolves to surviving parents, followed by

surviving siblings if no parents survived the decedent.” However, Defendants argue that, for the

reasons set forth below, Plaintiffs fail to assert any claims in the Petition that would satisfy La.

C.C. arts. 2315.1 and 2315.2’s capacity requirements. 63

         Alternatively, citing the well-settled standard for dismissal pursuant to Fed. R. Civ. P. 56

as pronounced in Anderson v. Liberty Lobby, Inc. and Little v. Liquid Air. Corp., 64 Defendants

argue that they are entitled to summary judgment as to all of Plaintiffs’ claims because the record,

including the testimony, establishes that there is no genuine issue of material fact as to Plaintiffs’

incapacity to assert their claims.

         Michael’s Capacity

         Defendants assert that Michael is precluded from bringing a wrongful death/survival action

due to the operation of La. C.C. arts. 2315.1(E) and 2315.2(E) (“For purposes of this Article, a

father or mother who has abandoned the deceased during his minority is deemed not to have

survived him”), because he abandoned Jonathan many years ago. Defendants assert that the

Second Judgment awarding permanent custody of Jonathan to Paul and Tammy is proof of

Michael’s abandonment, and when it is read with the allegations of the Petition that Paul and



of the death,” and subsection (B), which provides that the right of action granted therein “prescribes one year from the
death of the deceased.”
63
   R. Doc. 17-1, p. 12.
64
   R. Doc. 17-1, p. 8 and see p. 11: “Summary judgment is only proper when the moving party, in a properly supported
motion, demonstrates that there is no genuine issue of material fact and that the party is entitled to judgment as a
matter of law” citing Robertson v. Wal-Mart Louisiana, LLC, No. 12-429, 2013 WL 3233374 at *1, (M.D. La. June
25, 2013) citing Fed. R. Civ. P. 56(c) and Anderson, 477 U.S. 242, 247 (1986). “If the moving party carries its burden
under Rule 56(c), the opposing party must direct the court’s attention to specific evidence in the record which
demonstrates that it can satisfy a reasonable jury that it is entitled to verdict in its favor.” Robertson at *1, citing
Anderson, 477 U.S. at 252. “This burden is not satisfied by some metaphysical doubt as to the material facts,
conclusory allegations, unsubstantiated assertions or only a scintilla of evidence.” Robertson, at *1, citing Little, 37
F.3d 1069, 1075 (5th Cir. 1994).

                                                          10
Tammy were Jonathan’s legal guardians at the time of Jonathan’s death, the Petition fails to

establish Michael’s right to assert a wrongful death/survival action. 65

           However, Defendants also contend that, even if the Petition was considered to sufficiently

state a claim by Michael, the record evidence supports a finding that Michael legally abandoned

Jonathan based on the testimony that: (1) Michael gave up his parental rights to Jonathan in favor

of Bowman in 2002 while Michael was incarcerated; (2) Michael gave up his parental rights to

Paul and Tammy in 2013 after Michael has been released from prison and after Bowman died; (3)

Michael’s first unsupervised visit with Jonathan came 15 years after Michael gave up his rights

and then only days before Jonathan’s death, and Jonathan was to be returned to Paul and Tammy

after that visit; and, (4) at the time of Jonathan’s death, Michael had made no significant

contributions to Jonathan’s care and support since 2001 and had not fulfilled any parental

obligations to Jonathan during that period of time. 66

           Furthermore, Defendants contend that, when subsection E of La. C.C. arts. 2315.1 and

2315.2 was enacted, a revision to La. C.C. art. 3506 (“General definition of terms” in the Civil

Code) was also made. La. C.C. art. 3506 provides:

                    3. Abandoned.--In the context of a father or mother abandoning his
                    child, abandonment is presumed when the father or mother has left
                    his child for a period of at least twelve months and the father or
                    mother has failed to provide for the child’s care and support, without
                    just cause, thus demonstrating an intention to permanently avoid
                    parental responsibility.

According to Defendants, Michael admitted that he made no contributions to Jonathan’s food,

clothing, and shelter needs during the more than 15 years Jonathan was in the custody of others

and thus “failed to provide for the child’s care and support,” as referenced in the above definition



65
     R. Doc. 17-1, p. 13.
66
     R. Doc. 17-1, p. 13.

                                                     11
and as supported by State ex rel. M.L. 67 and State in Interest of D.M.H. 68 Those cases concerned

the termination of parental rights pursuant to La. Ch.C. art. 1015, which Defendants urge is

instructive here because the standard for termination of parental rights due to abandonment is

similar to the standard set forth in article 3506. A court deciding whether to terminate parental

rights due to abandonment must consider if the parent fails to provide “significant contributions to

the child’s care and support of any period of six consecutive months.” 69 Defendants contend that

Michael placed Jonathan in Bowman’s custody for 12 years, only 10 of which Michael was in

prison (partially because he endangered Jonathan), and then placed Jonathan in Paul and Tammy’s

custody, and never made any contributions to Jonathan’s care and support at any time. Defendants

contend that the above-cited laws “tie a parent’s rights and obligations together such that a failure

to meet parental obligations results in an extinguishment of parental rights or benefits,” and a

parent who relieves himself of his obligations is not entitled to avail himself of any rights and

privileges bestowed on parents. 70

         Last, Defendants argue that the Second Judgment “is conclusive proof that Michael’s right

to bring a wrongful death and survival action had terminated long prior to Jonathan’s death,” citing

Citizen v. American Mfrs. Mut. Ins. Co., wherein Louisiana’s Third Circuit Court of Appeal held

that a judgment that terminated the mother’s parental rights was analogous to the signing of a final

adoption decree and thus, all rights, including the right to bring a wrongful death and/or survival



67
   R. Doc. 17-1, p. 14 citing State ex rel. M.L., 2000-153 (La. App. 3 Cir. 5/3/00), 761 So.2d 103, 108.
68
   R. Doc. 17-1, p. 14 citing State in Interest of D.M.H. v. D.M.H., 27,807 (La. App. 2 Cir. 9/27/95), 661 So.2d 643.
69
   La. Ch.C. art. 1015 (5) currently provides that the grounds for termination of parental rights include: “Abandonment
of the child by placing him in the physical custody of a nonparent, or the department, or by otherwise leaving him
under circumstances demonstrating an intention to permanently avoid parental responsibility by any of the following:
…(b) As of the time the petition is filed, the parent has failed to provide significant contributions to the child’s care
and support for any period of six consecutive months. (c) As of the time the petition is filed, the parent has failed to
maintain significant contact with the child by visiting him or communicating with him for any period of six
consecutive months.”)
70
   R. Doc. 17-1, pp. 14-15.

                                                          12
action, no longer belonged to the mother upon the death of her minor child who was in the care of

foster parents. 71 Defendants thus contend that the law is clear and the undisputed facts in the

record entitle them to summary dismissal of Michael’s claims. 72

         Tammy and Paul’s Capacity

         Defendants argue that Paul and Tammy claim to be Jonathan’s “legal guardians” in the

Petition and do not assert that they were his adoptive parents. 73 Further, both testified that they

never sought formal adoption and were not his adoptive parents. 74 Thus, according to Defendants,

Paul and Tammy fail to state wrongful death/survival claims arising out of Jonathan’s demise

because they are not biological or adoptive parents of Jonathan and do not fall within any of the

beneficiary classes enumerated in La. C.C. arts. 2315.1 and 2315.2, citing Roche v. Big Moose Oil

Field Truck Service, wherein the Louisiana Supreme Court held that foster children cared for by

the decedent and for whom the decedent had filed a petition for adoption, but who were never

formally adopted by him, had no right of action for the decedent’s wrongful death . 75 Defendants

also cite Bertrand v. State Farm Fire and Casualty Co., wherein Louisiana’s Third Circuit Court

of Appeal held that, a mother who surrendered her minor child to the child’s grandparents for

adoption had the right of action on a wrongful death claim when the child died before entry of a




71
   91-754 (La. App. 3 Cir. 11/4/92), 607 So.2d 1001, 1002-03 citing La. Ch. C. art. 1038, which then-provided: “A
final judgment terminating parental rights relieves the child and the parent against whom the judgment is rendered of
all of their legal duties and divests them of all of their legal rights with regard to one another except for the rights of
inheritance of the child.”
72
   R. Doc. 17-1, p. 13.
73
   R. Doc. 1-3, p. 2, introductory paragraph, p. 4, ¶ 7, and p. 5, prayer for damages.
74
   R. Doc. 17-1, p. 16.
75
   R. Doc. 17-1, p. 17 citing Roche, 65,285 (La. 02/15/80), 381 So.2d 396, 399: “It is well-settled in the jurisprudence
that the right of action created by Article 2315 may be extended only to the beneficiaries named in the statute and that
the classes of beneficiaries must be strictly construed” and, “Upon whom (the right of action) should devolve was a
matter that peculiarly addressed itself to the Legislature. It has acted and the beneficiaries named may not be increased
by judicial action.” (citing Thompson v. Vestal Lumber Manufacturing Co., 6,616 (La. App. 2 Cir. 12/02/43), 16 So.2d
594).

                                                           13
final adoption decree. The Bertrand court held that, since the adoption was never completed, the

natural mother did not lose her right to recover for the child’s death. 76

         B.       Michael’s Opposition

         Michael argues that he does not lack procedural capacity to bring his claims because he is

Jonathan’s biological father, 77 and he did not abandon Jonathan. No one else adopted Jonathan

(or sought to become tutor or guardian), 78 and Michael’s parental rights over Jonathan were not

terminated. 79 As Jonathan had no surviving spouse or children, Michael is among the first in the

hierarchy of persons entitled to bring a wrongful death and survival action and thus has procedural

capacity.

         Alternatively, Michael asserts that genuine issues of material fact preclude summary

judgment on the issue of abandonment. Specifically, Michael claims that Jonathan began living

with Michael again on July 4, 2016 in Michael’s trailer, after “Paul and Tammy voluntarily,

relinquished custody of Jonathan back to Michael,” and that Michael and Jonathan were working

together to obtain better living arrangements at the time of Jonathan’s death. 80 During their time

together before the Accident, Michael also provided for Jonathan’s food, shelter, and other needs.

Further, while Michael “had not been intimately involved in Jonathan’s life prior to Michael

obtaining physical custody of Jonathan again,” Michael argues that he maintained a relationship




76
   5470 (La. App. 3 Cir. 05/26/76), 333 So.2d 322, 326. Defendants also assert that, because Jonathan left surviving
siblings, Plaintiffs cannot bring their claims in any representative capacity. R. Doc. 17-1, pp. 10-11, citing Kitchens
v. Ford Motor Co., No. 13-2446, 2014 WL 130337 (W.D. La. Jan. 14, 2014) at *2, citing La. C.C. arts. 2315.1 and
2315.2 (other citations omitted). According to Defendants, if any class of beneficiaries exist, “then a succession
representative or administratix has no right of action to bring a survival or wrongful death action,” and “the person
designated to sue under Articles 2315.1 [and] 2315.2 cannot do so in a representative capacity.” (other citations
omitted). See La. C.C. art. 2315.1(B).
77
   R. Doc. 17-7, p. 2.
78
   But see the Petition at R. Doc. 1-3, p. 2, introductory paragraph, p. 4, ¶ 7, and p. 5, prayer for damages, wherein
Paul and Tammy are pled as Jonathan’s “legal guardians.”
79
   R. Doc. 18, pp. 2 and 6 and citing R. Docs. 17-7, 17-10, and 17-11.
80
   R. Doc. 18, pp. 2, 6-7 citing R. Doc. 18-2, pp. 27-28, 32-33 and R. Doc. 18-3.

                                                         14
with Jonathan through visits, phone calls, and letters. 81 Michael contends that the foregoing shows

that there was no abandonment, and Defendants’ arguments as to the closeness of the relationship

between Michael and Jonathan is “better served” as it may relate to recoverable damages under

the wrongful death and survival articles. 82

        Michael contends that Citizen v. American Mfrs. Mut. Ins. Co., 83 is distinguishable from

the instant facts because, in that case, there was a judgment terminating the mother’s parental rights

over the child, while here, there is no judgment that has terminated Michael’s rights, which is

shown by the fact that Michael was included in the proceeding granting custody of Jonathan to

Paul and Tammy via the Second Judgment, as well as Michael’s testimony that he recovered

custody of Jonathan just prior to Jonathan’s death. 84 On these grounds, Michael contends that

Defendants’ Motion should be denied.

        C.       Defendants’ Reply

        Citing the definition of “abandoned” set forth in La. C.C. art. 3506(3), Defendants reply

that “abandonment” for the purposes of La. C.C. arts. 2315.1(E) and 2315.2(E) does not require

formal adoption, tutorship or guardianship declarations. Rather, abandonment is premised on

whether the parent has failed to fulfill his parental obligations to the decedent child for 12 months,

and the Petition, as well as the record evidence, establishes that Michael abandoned Jonathan under

this legal standard. 85 In support of this contention, Defendants reiterate that Michael admitted that

he left Jonathan in the care of others for 15 years due to his inability to provide for Jonathan, and

while incarcerated during some of this time, Michael was free from prison when the Second




81
   R. Doc. 18, pp. 6-7.
82
   R. Doc. 18, p. 7.
83
   91-754 (La. App. 3 Cir. 11/4/92), 607 So.2d 1001.
84
   R. Doc. 18, p. 7.
85
   R. Doc. 21, pp. 1-2.

                                                       15
Judgment awarded permanent custody to Paul and Tammy, which Michael never sought to have

modified prior to Jonathan’s death. 86 Defendants contend that the one unsupervised visit between

Michael and Jonathan days before the Accident merely represented a brief period of physical

custody, which cannot undo the Second Judgment’s effect and is legally insufficient to refute

abandonment under La. C.C. art. 3506(3).

         Defendants next argue that the wrongful death and survival action articles do not vest

causes of action on those who have last had physical custody of the decedent; rather, La. C.C. art.

3506(3) and La. C.C. arts. 2351.1(E) and 2351.2(E) explicitly exclude biological parents such as

Michael who fail to uphold their obligations for 12 months or more during the decedent’s lifetime,

and the focus is placed on the actions of the parent to be excluded, not on anyone else, such as

Paul and Tammy. 87 Defendants contend that Michael’s failure to fulfill his parental duties toward

Jonathan for 15 years satisfies article 3506(3)’s 12-month period and would have also established

grounds for terminating his parental rights under La. Ch.C. art. 1015. 88

         Defendants lastly argue that Michael’s attempt to distinguish Citizen should be rejected

because, in that case, the court was not concerned with the form of the judgment; rather, it was

focused on its significance. The Citizen judgment, like the Second Judgment in this case, relieved

the parent of her parental duties, and the court therefore determined that the parent should not be

afforded the parental benefits that come with fulfilling those duties, including recovery for

wrongful death, which is what La. C.C. arts. 2351.1(E) and 2351.2(E) contemplate. 89 The same

reasoning applies in this case, and since the Second Judgment relieved Michael of his duties, he




86
   R. Doc. 21, pp. 2-3, citing R. Doc. 18-2, pp. 20-21, 31-32, 29-31, 58 and R. Doc. 17-7, pp. 6-7.
87
   R. Doc. 21, p. 3.
88
   R. Doc. 21, pp. 3-4.
89
   R. Doc. 21, p. 4, citing Citizen, 607 So.2d at 1003.

                                                         16
should also be precluded from recovering on a wrongful death or survival claim, as he has

“forfeited his parental rights.” 90

III.     Law and Analysis

         A. Legal Standards

         Defendants seek dismissal either on the basis that Plaintiffs have failed to state survival

and wrongful death claims sufficient to survive a Fed. R. Civ. P. 17(b) and Fed. R. Civ. P. 12(b)(6)

challenge, or alternatively, that Plaintiffs have failed to raise a genuine issue of material fact that

they lack the procedural capacity to bring such claims sufficient to survive a Fed. R. Civ. P. 56

challenge.

         In considering a Fed. R. 12(b)(6) motion, a district court generally “must limit itself to the

contents of the pleadings, including attachments thereto.” 91 The court may also consider

documents attached to either a motion to dismiss or an opposition to that motion when the

documents are referred to in the pleadings and are central to a plaintiff’s claims. 92 If evidence is

considered outside of the pleadings, and is not referred to therein, the motion should be converted

into a motion for summary judgment. 93 In the resolution of the instant matter, the Court considered



90
   R. Doc. 21, p. 5, citing Tracie F. v. Francisco D, 15-224 (La. App. 5 Cir. 9/21/15), 174 So.3d 781, 798 (subsequent
history omitted) and Wood v. Beard, 53714 (La. 02/18/74), 290 So.2d 675.
91
   Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635, n. 10 (5th Cir. 2014) citing Collins v.
Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000): “Rule 12(d) provides: ‘If, on a motion under Rule
12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the court, the motion must be
treated as one for summary judgment under Rule 56. All parties must be given a reasonable opportunity to present all
the material that is pertinent to the motion.’”
92
   Brand Coupon Network, L.L.C., 748 F.3d at 635 citing Collins, 224 F.3d at 498 (citing Walch v. Adjutant General’s
Dep’t of Tex., 533 F.3d 289, 293–94 (5th Cir. 2008) (Considering exhibits attached to an opposition because “[n]o
party questions the authenticity of these two documents and both were sufficiently referenced in the complaint to
permit their consideration on a motion to dismiss”); In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th
Cir. 2007) (“But because the defendants attached the contracts to their motions to dismiss, the contracts were referred
to in the complaints, and the contracts are central to the plaintiffs’ claims, we may consider the terms of the contracts
in assessing the motions to dismiss.”) (citing Causey v. Sewell Cadillac–Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.
2004).
93
   Brand Coupon Network, L.L.C., 748 F.3d at 635 (“We conclude that the district court erred when it considered
evidence outside the pleadings [i.e., an affidavit signed weeks after the petition was filed]—and not referred to
therein—without converting the motion to dismiss into a motion for summary judgment.”)

                                                          17
the May 16, 2018 testimony of Michael, Paul and Tammy, 94 i.e., evidence outside of the pleadings

and not referred to therein. Accordingly, the instant motion is construed as one for summary

judgment under Fed. R. Civ. P. 56.

         Pursuant to well-established legal principles, summary judgment is appropriate where there

is no genuine disputed issue as to any material fact, and the moving party is entitled to judgment

as a matter of law. 95 A party moving for summary judgment must inform the court of the basis for

the motion and identify those portions of the pleadings, depositions, answers to interrogatories and

admissions on file, together with affidavits, if any, that show that there is no such genuine issue of

material fact. 96 If the moving party carries its burden of proof under Rule 56, the opposing party

must direct the court’s attention to specific evidence in the record which demonstrates that the

non-moving party can satisfy a reasonable jury that it is entitled to a verdict in its favor. 97 This

burden is not satisfied by some metaphysical doubt as to alleged material facts, by unsworn and

unsubstantiated assertions, by conclusory allegations, or by a mere scintilla of evidence. 98 Rather,

Fed. R. Civ. P. 56 mandates that summary judgment be entered against a party who fails to make

a showing sufficient to establish the existence of an element essential to that party’s case and on

which that party will bear the burden of proof at trial. 99 Summary judgment is appropriate in any

case where the evidence is so weak or tenuous on essential facts that the evidence could not support

a judgment in favor of the non-moving party. 100 In resolving a motion for summary judgment, the

court must review the facts and inferences in the light most favorable to the non-moving party, and




94
   R. Docs. 17-10, 17-11, and 18-2.
95
   Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson, 477 U.S. at 247.
96
   Celotex Corp., 477 U.S. at 322.
97
   Anderson, 477 U.S. at 248.
98
   Little, 37 F.3d at 1075.
99
   Celotex Corp., 477 U.S. at 323.
100
    Little, 37 F.3d at 1075.

                                                         18
the court may not evaluate the credibility of witnesses, weigh the evidence, or resolve factual

disputes. 101

         B. There is A Genuine Issue of Material Fact Regarding Whether Michael
            “Abandoned” Jonathan

         Michael 102 asserts a wrongful death action and survival action 103 on his own behalf104

pursuant to La. C.C. arts. 2315.1(A)(2) and 2315.2(A)(2) as the biological father of Jonathan.

There is no dispute that Michael was Jonathan’s biological father and Jonathan did not have a

surviving spouse or children at the time of Jonathan’s death. 105 However, Defendants assert that

Michael’s claims should be dismissed pursuant to C.C. arts. 2315.1(E) and 2315.2(E) because the

evidence establishes that Michael abandoned Jonathan for 15 years, including Michael’s testimony

that he relinquished his parental rights to Jonathan culminating in custody judgments to relatives

and that he failed to provide parental and financial support to Jonathan. 106 Michael asserts that his

eight-day period of physical custody of Jonathan prior to Jonathan’s death, and the visits, telephone

calls, and letters exchanged between the two over the years, contradict any assertion of

abandonment. Michael also contends that the First and Second Judgments are not dispositive

because they did not terminate his parental rights. 107 The question before the Court is whether



101
    International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
102
    There is no evidence in the record of a claim by Dunaway.
103
    See 1 La. Prac. Est. Plan. § 4:162 (2018-2019 ed.): “Wrongful death actions do not arise until the victim dies and
[compensate] the beneficiaries for their own injuries which they suffer from the moment of the victim’s death and
thereafter. On the other hand, survival damages are in the nature of a succession right and permit beneficiaries to
recover those damages suffered by the victim from the time of injury to the moment of death.” Hasha v. Calcasieu
Parish Police Jury, 94-705 (La. App. 3 Cir. 2/15/95) 651 So.2d 865, 876 citing Taylor v. Giddens, 92-3054 (La.
05/24/93), 618 So.2d 834, 840.
104
    R. Doc. 1-3, p. 2, introductory paragraph and p. 4, ¶ 7. Defendants are correct that Louisiana law determines
Plaintiffs’ procedural capacity to sue, but that is by operation of Fed. R. Civ. P. 17(b)(1), which applies to individuals
(who are not suing in a representative capacity) and requires application of the law of their domiciles (herein,
Louisiana, see R. Doc. 1-3, p. 2, introductory paragraph, alleging that Plaintiffs are Louisiana domiciliaries), and not
Fed. R. Civ. P. 17(b)(3), which applies to parties other than individuals and corporations.
105
    R. Doc. 17-7, p. 2, R. Doc. 18-2, pp. 11, 70 and R. Doc. 18, p. 6.
106
    R. Doc. 17-1, pp. 13-16.
107
    R. Doc. 18, pp. 6-7.

                                                           19
Defendants have established that there is no genuine of material fact as to whether Michael

abandoned Jonathan, such that Michael is precluded from asserting his survival and wrongful death

claims.

             1. The Second Judgment Did Not Terminate Michael’s Parental Rights and Does Not
                Establish Abandonment

          The Court does not find that the Second Judgment granting permanent custody of Jonathan

to Paul and Tammy is “conclusive proof that Michael legally abandoned Jonathan.” 108 First, and

as Michael points out, the Second Judgment does not specifically terminate Michael’s parental

rights; 109 thus, Citizen is factually distinguishable from the instant matter, because in that case, the

court noted that the judgment at issue terminated the mother’s parental rights, which concomitantly

terminated the mother’s right to bring a wrongful death claim. 110 Further, Defendants have cited

no case law to support the argument that a judgment of permanent custody equates to a judgment

terminating parental rights. Louisiana courts have recognized that, at least in the context of

proceedings terminating parental rights, such termination is a “severe and terminal action and to

permit it the State must satisfy an onerous burden of proof.” 111 This Court declines to interpret

the Second Judgment as terminating Michael’s parental rights over Jonathan in the absence of any

language tending to reflect that such was the issuing court’s intention, particularly considering that

the Second Judgment states that “all issues regarding visitation shall be reserved for later

determination.” There would be no need to award visitation to Paul and Tammy, so this phrase


108
    R. Doc. 17-1, pp. 8, 13. Defendants do not specifically assert that the First Judgment terminated Michael’s rights,
and it does not appear that the First Judgment terminated Michael’s rights (and it recognizes some parental rights in
Dunaway), particularly to the extent the First Judgment was granted “without prejudice” and the court specifically
noted, “ [I]’m not going to cut off any possible defenses or anything that you need to do on behalf of your client, but
a least for now I’m going to award permanent care, custody, and control of the minor child to Mr. and Mrs. Bowman”
… “[I]f you want to prompt a hearing to address that custody placement then I’ll be glad to set it up for a hearing and
we’ll have a full blown hearing or whatever you desire.” See R. Doc. 17-7, p. 9-14.
109
    R. Doc. 17-7, pp. 6-7.
110
    607 So.2d at 1002-03.
111
    State in Interest of DMH, 661 So.2d at 649.

                                                         20
indicates that Michael was likely to be awarded visitation with Jonathan after entry of the Second

Judgment, which assertion is corroborated by Michael’s testimony that it was his understanding

that visitation was to be included when custody was awarded to Paul and Tammy. 112 An award of

visitation is not consistent with a termination of parental rights.

         Furthermore, a review of the case law also does not indicate that Michael’s agreement to

give permanent custody of Jonathan to others in and of itself establishes abandonment precluding

him from asserting survival and wrongful death claims. See, e.g., Cathey v. Bernard, wherein the

Louisiana First Circuit Court of Appeal recognized the right of a biological mother to recover for

her child’s wrongful death due to an accident that occurred while the child was in the court-ordered

custody of foster parents, 113 and O’Connor v. Nelson, wherein the Louisiana Fifth Circuit Court

of Appeal similarly recognized the right of a biological mother, who did not have permanent

custody of her minor child, to bring an action for the child’s wrongful death. 114 Therefore, the

Court rejects Defendants’ argument that the Second Judgment alone is conclusive proof that

Michael abandoned Jonathan.

             2. Defendants Have Not Established The Requirements of La. C.C. art. 3506(3)

         Subsection (E) of La. C.C. arts. 2315.1 and 2315.2 provides: “For purposes of this Article,

a father or mother who has abandoned the deceased during his minority is deemed not to have

survived him.” At the time that the foregoing articles were amended to include subsection (E), the

general definitions set out in La. C.C. art. 3506 were also revised to provide for the definition of

“Abandoned:”


112
    R. Doc. 17-7, pp. 6-7, R. Doc. 18-2, p. 26.
113
    84-23 (La. App. 1 Cir. 2/26/85), 467 So.2d 9, 11.
114
    10-250 (La. App. 5 Cir. 1/11/11), 60 So.3d 27, 30, 34. See also State in Interest of P.R.B., 93-29 (La. App. 5 Cir.
06/09/93), 622 So.2d 716, 722 (determining abandonment under the prior version of La. C.C. art. 1015(9) in a
proceeding to terminate parental rights: “A finding that the child was voluntarily placed in the physical custody of
another necessarily implies some intention on the part of the parent to have the child provided for, and is a different
basis entirely than section (9), abandonment.”).

                                                         21
                  3. Abandoned.--In the context of a father or mother abandoning his
                  child, abandonment is presumed when the father or mother has left
                  his child for a period of at least twelve months and the father or
                  mother has failed to provide for the child’s care and support, without
                  just cause, thus demonstrating an intention to permanently avoid
                  parental responsibility.

Since Michael is undisputedly Jonathan’s biological father, 115 and thus squarely falls within the

class of beneficiaries entitled to assert wrongful death and survival actions, it is Defendants’

burden to prove that Michael cannot recover in this action because Michael abandoned Jonathan.

To raise a presumption of “abandonment” pursuant to the above definition, Defendants must prove

two things: (1) that Michael “left” Jonathan for a period of at least 12 months, and (2) that Michael

failed to provide for Jonathan’s care and support without just cause. 116

         Addressing the second factor first, there does not appear to be a dispute that Michael failed

to provide financially for Jonathan’s care for 15 years, as Michael’s testimony is clear that he

provided no financial contributions for Jonathan and has not worked since 2001. 117 Michael was

incarcerated for 10 of the 15 years, but the fact of Michael’s incarceration did not relieve him of

the obligation to support Jonathan. 118 However, despite Michael’s lack of financial contributions

it is not undisputed that Michael left Jonathan with no means of care and support during this time;

rather, Michael testified that he agreed to give custody of Jonathan to Bowman so that she could

provide financial and emotional support to Jonathan. 119 Bowman did just that, and ensured




115
    R. Doc. 18-2, p. 11 and R. Doc. 17-7, p. 2.
116
     The Court did not find, and the parties have not cited, any jurisprudence specifically addressing parental
“abandonment,” and more specifically, La. C.C. art. 3506(3)’s reference to a parent’s “fail[ure] to provide for the
child’s care and support, without just cause,” in the context of survival and wrongful death actions, which is factually
similar to the instant matter.
117
    R. Doc. 18-2, pp. 28-31.
118
    See State in Interest of C.A.C., 2011-1315 (La. App. 4 Cir. 2/1/12), 85 So.3d 142, 149, n. 7 writ denied, 2012-0388
(La. 3/7/12), 83 So.3d 1048, citing State ex rel. C.M.O., 04–1780 (La.App. 4 Cir. 4/13/05), 901 So.2d 1168, 1171
(holding that a parent’s responsibility to support his children is not suspended upon his incarceration and that
imprisonment cannot be used as an excuse to escape parental obligations) (other citations omitted).
119
    R. Doc. 17-7, pp. 9-14.

                                                          22
Jonathan attended school, had housing, etc. 120 After Michael’s incarceration ended, Michael

testified that he gave Paul and Tammy custody so that they could provide support for Jonathan

because Michael was financially unable to, and Paul and Tammy provided such support and

ensured Jonathan’s needs were met. 121 Furthermore, Michael testified that he stayed in contact

with Jonathan by visiting, writing, and calling Jonathan, which arguably provided some degree of

care and support as well. 122 Therefore, even though Michael did not contribute financially to

Jonathan, Michael’s testimony indicates that he provided some support to Jonathan, and also

cooperated with relatives so that they could provide support, financial and otherwise, to Jonathan.

In any case, the dispute between the parties as to whether Michael provided enough support raises

a genuine issue of material fact precluding summary judgment. 123

         Turning to the first factor of La. C.C. art. 3506(3), the word “left” is not defined or

explained in the article. However, the dictionary definition of “leave” is instructive, and it means

“to go away from,” or “to terminate association with; withdraw from.” 124 The evidence in the

record does not conclusively establish that Michael terminated his association with Jonathan for a

continuous period of at least 12 months. Michael was incarcerated during 10 of the 15 years 125

that Jonathan was in the permanent custody of others, and thus did not have the ability to be

continuously physically present with Jonathan during that time. As such, the Court does not


120
    R. Doc. 18-2, pp. 28-30.
121
    R. Doc. 18-2, pp. 30-31.
122
    R. Doc. 18-2, pp. 23-24, 31 and R. Doc. 17-10, p. 15.
123
    Furthermore, Michael’s testimony raises another genuine issue of material fact that Defendants did not address,
which is whether Michael had “just cause” for his lack of financial support during some or all of this time, as Michael
testified that he has not worked because he is injured and undergoing therapy (although it is unclear when his injury
arose). R. Doc. 18-2, pp. 9-11. If Michael can establish “just cause” for his failure to provide support, then the
presumption of abandonment does not arise. See, e.g., State in Interest of ML, 95-0045 (La. 9/5/95), 660 So.2d 830,
835 (Interpreting the prior version of La.Ch.C. art. 1015(9) and holding that it creates an affirmative defense of “just
cause” by which the parent can preclude a finding of abandonment upon establishing by a preponderance of the
evidence a valid excuse for the failure to provide care and support for the child.)
124
       See the Merriam-Webster online dictionary definition of “leave” at https://www.merriam-
webster.com/dictionary/leave.
125
    R. Doc. 18-2, pp. 12, 16.

                                                          23
consider the 10 years of Michael’s incarceration to automatically satisfy the 12 month period.

Moreover, Michael also testified that he engaged in monthly visits, phone calls, and letters with

Jonathan and provided “emotional” support to Jonathan during this time, which is evidence that

contradicts a finding that Michael terminated his association with Jonathan. 126 In any event, there

is no testimony or other evidence establishing the frequency or dates of Michael’s contacts with

Jonathan sufficient to show that a 12 month period passed during which Michael had no contact

with Jonathan and thus “left” him as a matter of law.

        Michael testified that, after Bowman’s death in 2013, he turned his parental rights over to

Tammy and Paul because he was still unemployed, living in a place unsuitable to raise a child, and

could not financially support Jonathan. 127 Michael testified that he reached out to Jonathan by

calling Jonathan while Jonathan was at Paul and Tammy’s house and he wrote Jonathan letters.128

Tammy and Paul confirmed that the that Michael and Jonathan communicated via letters and

phone calls, and that Tammy and Paul sometimes brought Jonathan to visit Michael when they

were near Michael’s house. 129 Again, there is no testimony or other evidence regarding the

frequency of these contacts, and thus Defendants have not shown that there was a 12 month period

wherein Michael terminated his association with Jonathan.

         Finally, Michael contends that for about eight days before Jonathan’s death, Michael had

physical custody of Jonathan, 130 albeit for the first time in many years, and cared for Jonathan’s

needs and supported Jonathan during this time. Michael testified that the two had plans to move

in together and had inquired about renting a trailer, and Paul also testified that Michael had taken



126
    R. Doc. 18-2, pp. 22, 24, 29-30.
127
    R. Doc. 18-2, pp. 25, 30-31.
128
    R. Doc. 18-2, p. 31.
129
    R. Doc. 17-10, p. 15, R. Doc. 17-11, pp. 10-11.
130
    R. Doc. 18-2, pp. 28, 31-32 and see, e.g., R. Doc. 18-4, p. 1 wherein Michael contended in his responses to
discovery that Paul and Tammy voluntarily returned Jonathan to his custody.

                                                      24
Jonathan to look at a trailer. 131 Tammy’s testimony contradicts the duration of the visit, as Tammy

testified that the visit took place over three days and was not permanent, and Paul was supposed

to retrieve Jonathan and bring him back to their house the following Monday. 132 Drawing all

reasonable inferences and factual controversies in favor of Michael, the non-moving party, 133 the

Court finds that the evidence raises a genuine issue of material fact as to whether Michael “left”

and/or abandoned Jonathan pursuant to La. C.C. art. 3506(3).

         The Court finds Defendants’ authority, State ex rel. M.L. 134 and State in Interest of

D.M.H., 135 distinguishable factually, because both of those cases involved proceedings to

terminate parental rights and not survival/wrongful death actions, and procedurally, because in

those cases, the trial courts made numerous factual findings based in large part on the parents’

actions (and inactions) as monitored and briefed by the State, which is significant because of the

development of the underlying records. In any event, those cases were not decided at the summary

judgment stage. Further, the Court finds that the issue of abandonment turns on questions of fact

and will necessarily involve a finding as to intent, which is more appropriately resolved by the

fact-finder. 136 As material factual disputes currently remain, which preclude a finding on the issue

of abandonment at this time, the Court denies Defendants’ Motion as to Michael’s claims. 137

         C. There is No Genuine Issue of Material Fact that Paul and Tammy Are Not Among
            the Statutory Beneficiaries Authorized to Recover Damages



131
    R. Doc. 18-2, pp. 32-34 and R. Doc. 17-11, p. 13.
132
    R. Doc. 17-10, pp. 16-18, 20, 42-43. R. Doc. 17-11, p. 14. Paul and Tammy also contend that Michael “abandoned
his parental rights to Jonathan” in December 2001. See R. Doc. 17-7, p. 4.
133
    See Little, 37 F.3d at 1075.
134
    State ex rel. M.L., 761 So.2d at 108.
135
    State in Interest of D.M.H., 661 So.2d at 650, 652.
136
    See e.g., State in Interest of T.J., 48,612 (La. App. 2 Cir. 9/11/13), 124 So.3d 484, 489, n. 11 (“The juvenile court
determines whether the intent of a parent is to permanently avoid parental responsibility and abandon the child.”)
citing State in Interest of J.K., 97–336 (La. App. 3 Cir. 10/29/97), 702 So.2d 1154. See also Burgess v. Allstate Ins.
Co., No. 07-248, 2008 WL 5121962, at *4 (M.D. La. Dec. 5, 2008) (intent is a factual question not suitable for
summary judgment).
137
    This ruling does not preclude Defendants from successfully establishing their case against Michael at trial.

                                                          25
         The Motion also seeks summary dismissal of the survival and wrongful death claims of

Paul and Tammy. Defendants argue that there is no genuine issue of material fact that Paul and

Tammy cannot recover damages for the death of Jonathan because they never formally adopted

Jonathan and were not his adoptive parents, and, therefore, they do not fall under any of the other

classes of statutory beneficiaries. 138 The deposition transcripts reflect that Paul and Tammy both

testified that they were given permanent custody of Jonathan, but they never sought to formally

adopt him and were not his adoptive parents. 139

         While Paul and Tammy were awarded permanent custody of Jonathan, permanent

custodians and/or legal guardians are not in any of the classes of individuals entitled to recover

under Louisiana’s wrongful death and survival statutes. 140 The Court agrees with Defendants that

Louisiana law is clear; the classes of beneficiaries entitled to recover under the wrongful death and

survival statutes permit adoptive parents 141 to recover damages arising out of the death of their

adopted child; 142 however (and, unfortunately, in this case), they do not provide for recovery for

caregivers serving the role for which Paul and Tammy served Jonathan, even if they are considered

permanent custodians and/or legal guardians. 143 The Louisiana Supreme Court has clearly held

that the rights of action created by La. C.C. arts. 2315.1 and 2315.2 “may be extended only to the

beneficiaries named in the statute and [] the classes of beneficiaries must be strictly construed.”144


138
    R. Doc. 17-1, pp. 11, 16-17.
139
    R. Doc. 17-10, pp. 13, 37-38, and R. Doc. 17-11, pp. 9, 20.
140
    See La. C.C. arts. 2315.1 (A)(1)-(4) and 2315.2 (A)(1)-(4).
141
    See Roche, 381 So.2d at 398-99 (minor child not yet adopted not entitled to recover for wrongful death of
prospective adoptive father), citing Bertrand, 333 So.2d at 326 (maternal grandparents who received interlocutory
decree of adoption but no final decree held not entitled to recover for wrongful death of minor child).
142
    See La. C.C. arts. 2315.1 (A)(2) and 2315.2 (A)(2) and see subsection (D) of both articles: “As used in this Article,
the words…‘child,’…‘father,’ ‘mother’…include a child, … father, mother…by adoption, respectively.”
143
    See Stewart v. Gordon, 2017-812 (La. App. 3 Cir. 10/3/18), 2018 WL 4858748, *3 (reversing the lower court’s
denial of exception of no right of action as to survival and wrongful death claims of legal guardians of minor child
killed in automobile accident and holding, “Neither La.Civ.Code art. 2315.1 nor 2315.2 contemplate the legal
custodian of a minor to be within a class of persons with a right to assert a survival or wrongful death action arising
from the minor child’s death.”).
144
    See Roche, 381 So.2d at 399, citing Thompson, 16 So.2d 594.

                                                          26
This Court may not, by judicial action, add additional classes of persons to the statutory

beneficiaries created by the Louisiana Legislature.

         Finally, Paul and Tammy did not oppose Defendants’ Motion, despite having had notice

and an adequate opportunity to do so. 145 Although a district court may not grant summary

judgment simply because a party’s motion is unopposed, “[i]f a party ... fails to properly address

another party’s assertion of fact as required by Rule 56(c),” then “the [district] court may ...

consider the fact undisputed for the purposes of the motion [and] grant summary judgment if the

motion and supporting materials—including the facts considered undisputed—show that the

movant is entitled to it.” 146 Because Paul and Tammy failed to respond to the Motion, and because

Defendants’ summary judgment evidence sufficiently refutes Paul and Tammy’s claims as

explained above, the Court finds that there is no genuine issue of material fact and that Paul and

Tammy lack procedural capacity to assert their survival and wrongful death claims. Accordingly,

Defendants’ Motion is therefore granted to the extent it seeks dismissal of Paul’s and Tammy’s

claims in their entirety and with prejudice.

IV.      Conclusion

         For the reasons set forth herein, IT IS ORDERED that the Motion for Summary Judgment

Pursuant to Fed. R. Civ. P. 56(c), 147 filed by Defendants Carlos T. Garner and Ace Property and

Casualty Insurance Company, is DENIED as to the claims of Plaintiff, Michael Dixon.



145
    See Local Rule 7(f), requiring opposition memoranda to be filed within 21 days after service of a contested motion.
The record reflects that on October 17, 2017, Michael retained separate counsel from Paul and Tammy. R. Doc. 6.
146
    Vasudevan v. Administrators of Tulane Educational Fund, 706 F. App’x 147, 152 (5th Cir. 2017) citing Fed. R.
Civ. P. 56(e) (“If a party fails to properly support an assertion of fact or fails to properly address another party’s
assertion of fact as required by Rule 56(c), the court may: (1) give an opportunity to properly support or address the
fact; (2) consider the fact undisputed for purposes of the motion; (3) grant summary judgment if the motion and
supporting materials--including the facts considered undisputed--show that the movant is entitled to it; or (4) issue
any other appropriate order.”). See also Calais v. Theriot, 589 Fed.Appx. 310, 311 and n. 4 (5th Cir. 2015) (per
curiam).
147
    R. Doc. 17.

                                                         27
           IT IS FURTHER ORDERED that the Motion for Summary Judgment Pursuant to Fed.

R. Civ. P. 56(c), 148 filed by Defendants Carlos T. Garner and Ace Property and Casualty Insurance

Company, is GRANTED as to the claims of Paul and Tammy Dixon. All claims asserted herein

by Paul E. Dixon, III and Tammy Dixon are DISMISSED WITH PREJUDICE.

           Signed in Baton Rouge, Louisiana, on March 25, 2019.



                                              S
                                              ERIN WILDER-DOOMES
                                              UNITED STATES MAGISTRATE JUDGE




148
      R. Doc. 17.

                                                28
